Citation Nr: 0432105	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for left hip 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from January 1945 to July 1946 
and again from July 1950 to July 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran indicated on his April 2003 VA 
Form 9 that he wished to testify at a Travel Board hearing.  
In October 2004 correspondence, he withdrew his hearing 
request.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no showing of hip or back disability in the 
service medical records.

3.  There is competent evidence of degenerative disk disease 
with disk bulging at L4-5, spinal stenosis and mild 
degenerative joint disease of the left hip that were first 
manifested many years after service.

4.  There is no competent evidence linking degenerative disk 
disease with disk bulging at L4-5, spinal stenosis or mild 
degenerative joint disease of the left hip with the either of 
the veteran's periods of service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of low back injury is 
not established.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 
38 C.F.R. §§  3.1, 3.6, 3.303 (2004).

2.  Service connection for left hip disability is not 
established.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 
C.F.R. §§  3.1, 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in June 2002, the RO advised the appellant of 
the enactment of the VCAA.  The appellant was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The February 2003 statement of the case (SOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The SOC specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The claims folder contains all private medical records as 
identified and authorized by the veteran, VA medical records 
and service medical records.  The veteran has not identified 
any outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

	1.  Residuals of a low back disability 

The veteran alleges that he injured his lower back twice 
during service sometime between 1945 and 1946 (based on his 
statements) and that he currently suffers from residuals of 
those injuries.  The first incident allegedly occurred at the 
Naval Receiving Station in Noumea, New Caledonia just prior 
to the veteran's assignment to USS LST #124.  The second 
incident allegedly occurred during the veteran's assignment 
to the USS LST #124 while beached at Guadalcanal in the 
Solomon Islands.  The veteran claims that he was treated for 
this second incident on board the ship by a Pharmacist Mate 
named Anderson and was given "APC pills" for the pain.  
Initially, the Board notes that there is evidence of a 
current lower back disability.  However, there is no 
connection shown between the veteran's current lower back 
disorder and his time in service.  Service medical records 
are negative for any treatment of the lower back during 
service.  Clearly, while the veteran may have injured his 
back during service in 1945 and/or 1946, the fact that the 
service medical records make no reference to this injury or, 
most importantly, to any residual difficulties following this 
injury, provides only negative evidence against this claim.

Beyond this, the veteran's separation examination in July 
1946 shows no musculoskeletal defects at the time of 
separation from service.  This also provides more negative 
evidence against this claim.

While a December 2002 private opinion signed by Dr. Handley 
states that the veteran's low back disability could be a 
result of previous trauma, the statement does not directly 
relate current disability to the veteran's service more than 
55 years earlier.  In fact the examiner cites to other 
potential causes that could be related to current disability.  
Thus, it is entitled to very limited probative value in this 
case.  The medical statements the veteran himself has 
supplied to the Board regarding this claim do not clearly 
support his claim that this disorder may be reasonably 
associated with his military service in World War II.  

The Board has considered the veteran's statements.  However, 
the Board believes that his opinion regarding this issue is 
outweighed by several important factors: (1) the service 
medical records; (2) the post-service medical records within 
decades of the veteran's service; and (3) the failure of any 
medical record to indicate a chronic low back condition that 
began within the veteran's military service.  The Board 
believes that such evidence, or lack of evidence, outweighs 
the veteran's opinion.  The lapse in time between the alleged 
injury (1945 and/or 1946) and the current disorder supplies 
more negative evidence against his claim.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000).

When the fact of chronicity in service is not adequately 
supported, as in this case, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Based on a total lack of evidence in service of 
a disability following the alleged injury more than 55 years 
ago, and the fact that there was no treatment for the 
disability that the VA or the veteran has located until many 
years following discharge from active service, the Board 
finds that the preponderance of evidence is against this 
claim, and that it must be denied.

	2.  Left hip disability 

The veteran also alleges that he injured his left hip during 
the same incidents described above and that he currently 
suffers from residuals of a left hip injury.  Initially, the 
Board notes that there is evidence of mild degenerative 
arthritis of the left hip.  However, there is no connection 
shown between the veteran's current left hip disorder and his 
time in service.  Service medical records are negative for 
any treatment of the left hip during service.  Similarly, 
while the veteran may have injured his left hip during 
service in 1945 and/or 1946, the fact that the service 
medical records make no reference to this injury or, most 
importantly, to any residual difficulties following this 
injury, provides only negative evidence against this claim.  
As was stated above, the veteran's separation examination in 
July 1946 shows no musculoskeletal defects at the time of 
separation from service.  

Based on a total lack of evidence in service of a left hip 
disability following the alleged injuries more than 55 years 
ago, and the fact that there was no evidence of treatment for 
this disability until many years following discharge from 
active service, the Board finds that the preponderance of 
evidence is against this claim, and that it must be denied.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection back and left hip 
disability because there is no evidence of pertinent 
disability in service or for many years following service.  
Thus, while there are current diagnoses of back and left hip 
disability, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating back and left hip disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  


ORDER

Service connection for residuals of a low back disability is 
denied.

Service connection for a left hip condition is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



